Citation Nr: 0210650	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-09 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L5-S1 with radiculopathy, evaluated as 20 
percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to service-connected degenerative disc 
disease, L5-S1 with radiculopathy.

3.  Entitlement to total rating for compensation purposes by 
reason of individual unemployability due to service 
connection disability (TDIU).


REPRESENTATION

Appellant represented by:	ABS Legal Services, L.L.C.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to February 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office (M&RO) in 
Wichita, Kansas.


REMAND

In both a Notice of Disagreement, submitted by the veteran, 
and in a letter from the veteran's representative at the 
time, Disabled American Veterans, received by the M&RO in 
Wichita, Kansas in November 2000, a personal hearing at the 
M&RO was requested.  A review of the claims files reflects 
that neither the veteran or his current representative, ABS 
Legal Services, L.L.C., have withdrawn the prior hearing 
request.  However, no hearing was scheduled.  A hearing on 
appeal must be granted when, as in this case, an appellant 
expresses a desire for a hearing.  38 C.F.R. § 20.700(a) 
(2001).

Accordingly, the case is REMANDED to the M&RO for the 
following:

The M&RO should contact the veteran and 
ask whether he still wishes to have a 
hearing at the M&RO before a local 
hearing officer.  If so, such a hearing 
should be scheduled. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




